Citation Nr: 1453050	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-23 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to restoration of a 20 percent rating for duodenal ulcer with chronic stomach pain, upset stomach, and knot in the stomach. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reduced the rating for the Veteran's service-connected duodenal ulcer with stomach symptoms from 20 percent to 10 percent, effective February 1, 2012.  

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

A comparison of the evidence upon which a 20 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction to 10 percent does not reflect any significant improvement in the Veteran's service-connected duodenal ulcer with chronic stomach pain, upset stomach, and knot in stomach. 


CONCLUSION OF LAW

The 20 percent disability rating for duodenal ulcer with chronic stomach pain, upset stomach, and knot in stomach was not properly reduced to 10 percent.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.114, Diagnostic Code 7305 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e). 

The Veteran disagrees with a November 2011 rating decision that reduced the rating for his service-connected duodenal ulcer with chronic stomach pain, upset stomach, and knot in stomach, from 20 to 10 percent disabling effective February 1, 2012.  He contends that symptoms associated with his disability have not improved and that the reduction to a 10 percent rating from a 20 percent rating was not warranted.  

A copy of a rating decision proposing to reduce the Veteran's disability from 20 percent disabling to 10 percent disabling was sent to the Veteran in July 2011.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 20 percent level, and that he could request a predetermination hearing.  The Veteran did not respond.  In November 2011, the rating decision effectuating the reduction was issued.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  The Board notes the 20 percent rating for duodenal ulcer with chronic stomach pain, upset stomach, and knot in stomach had been in effect since November 24, 2008.  Because the rating was in effect less than five years, the provisions of 38 C.F.R. § 3.344 (a)(b) pertaining to stabilized ratings are not applicable.  Reexaminations disclosing improvement in disabilities that have not become stabilized will warrant reduction in the rating.  See 38 C.F.R. § 3.344(c) (2014).

The RO has evaluated the disability under Diagnostic Code 7305, which is the code used to evaluate duodenal ulcers.  A mild duodenal ulcer, with recurring symptoms once or twice yearly warrants a 10 percent disability rating.  This code provides a 20 percent rating for a moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days or more in duration or for continuous moderate manifestations.  A 40 percent rating is authorized for moderately severe manifestations with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2014). 

The RO's primary basis for the 20 percent rating was a January 2010 VA examination report.  At that examination, the Veteran indicated he had not received treatment in the prior 12 months; however, he also stated that he had experienced worsening symptoms.  The Veteran stated he experienced intermittent epigastric discomfort, that was worsened by bulky roughage and greasy foods.  He reported experiencing burning, epigastric pain several times a week, which lasted 1 to 2 hours, as well as nausea several times a week.  He denied experiencing diarrhea, but did indicate he experienced constipation.  There was no evidence of anemia or weight loss/malnutrition.  Based on the above reports, the examiner described the Veteran as being "moderately symptomatic," and further indicated "he has been for years."

The RO's basis for proposing the reduction was predominantly a January 2011 VA examination report.  That report shows that the Veteran reported intermittent epigastric discomfort, worsened by bulky roughage and greasy foods.  He stated he avoided certain medications, such as Celebrex, which aggravated his condition even further.  The Veteran also stated his condition had progressively worsened since its initial onset.  His outpatient treatment records at that time show he was taking Zantac and Prilosec for relief, and the examiner indicated his medications only provided "fair" liberation from symptoms.  At that time, the Veteran stated his burning/gnawing epigastric pain was manifesting on a daily or more often basis.  He also again reported experiencing nausea several times a week, as well as constipation.  Additional symptoms reported at that time, which had not been reported during the January 2010 examination, included belching and reflux.  The examiner noted abdominal tenderness, but found no weight loss, malnutrition, or anemia.  The Board finds the Veteran to be both a competent and credible reporter of his symptomatology, and finds no reason to question the veracity of his statements; however, based on this apparently worsening disability picture, the RO determined "the longitudinal evidence" did not support a continuation of the previously assigned 20 percent disability evaluation. 

In March 2014, the Veteran underwent another VA examination.  At that time, the Veteran stated he managed his condition with diet, as well as Zantac and Prilosec.  He indicated if he missed his medications, he would experience heightened symptoms of pain, indigestion, a "knot-like" feeling, and diarrhea.  The Veteran again endorsed recurrent symptoms of abdominal pain and nausea.  He stated his symptoms were only partially relieved by standard ulcer therapy.  He also reported experiencing vomiting.  The examiner indicated the Veteran had not experienced incapacitating episodes. 

In consideration of this information, the Board finds that a comparison of the evidence upon which the 20 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction to 10 percent does not reflect improvement in the Veteran's service-connected duodenal ulcer sufficient to warrant a reduction.  In fact, the January 2011 VA examination report reflects additional symptoms not shown during his January 2010 examination, as well as a greater frequency of symptoms previously reported.  The Veteran is competent to report his experiences.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds his statements to be credible.  In consideration of the foregoing, the Board finds that the criteria for a rating reduction are not met.  Accordingly, restoration of a 20 percent rating for duodenal ulcer with chronic stomach pain, upset stomach, and knot in stomach, from the effective the date of the reduction is warranted.


						(CONTINUED ON NEXT PAGE)





ORDER

Restoration of a rating of 20 percent for duodenal ulcer with chronic stomach pain, upset stomach, and knot in stomach, from the effective date of the reduction is granted.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


